Name: Commission Regulation (EC) No 2367/95 of 9 October 1995 amending Regulation (EC) No 1440/95 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 0104 10, ex 0104 20 and 0204
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Asia and Oceania
 Date Published: nan

 10 . 10 . 95 EN Official Journal of the European Communities No L 241 /19 COMMISSION REGULATION (EC) No 2367/95 of 9 October 1995 amending Regulation (EC) No 1440/95 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 0104 10 , ex 0104 20 and 0204 1440/95 (6), as amended by Regulation (EC) No 2252/95 Q, whereas it is necessary, in order to respect the undertakings which the Community has made to Australia and to New Zealand, to increase the quantities which may be imported during the second half of 1995 under the tariff quotas opened by Regulation (EC) No 1440/95 for those countries ; whereas Annex I to that Regulation must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1265/95 (2), and in parti ­ cular Article 12 (4) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 3 thereof, Whereas the Community has concluded agreements with Australia and New Zealand adjusting the quantities laid down in the Voluntary Restraint Agreements concluded with those countries (4) ; whereas those agreements provide for an increase by 325 tonnes for Australia and by 850 tonnes for New Zealand in the quantity of meat which may be imported from those countries in the first six months of 1995 to allow for the enlargement of the Community ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1440/95 is hereby amended as follows : 1 . in Annex I, the quantity for Australia is replaced by the figure ' 17 825' ; 2. in Annex I, the quantity for New Zealand is replaced by the figure '216 150'. Whereas under the Agreement on Agriculture concluded in the framework of the Uruguay Round of multilateral trade negotiations (*) the Community replaced the Volun ­ tary Restraint Agreements by tariff quotas with effect from 1 July 1995 ; whereas the quotas for the second half of 1995 were opened by Commission Regulation (EC) No Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 123, 3 . 6. 1995, p. 1 . (3) OJ No L 349, 31 . 12. 1994, p . 105. b) OJ No L 191 , 12 . 8 . 1995, p . 29 . O OJ No L 336, 23 . 12. 1994, p . 22. (*) OJ No L 143, 26 . 6. 1995, p. 17. 0 OJ No L 230, 27. 9 . 1995, p. 12.